PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/801,932
Filing Date: 2 Nov 2017
Appellant(s): Waizenegger et al.



__________________
Patrick T. Muffo, Attorney
For Appellant











This is in response to the appeal brief filed 12/8/2020
Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 6/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Grounds of Rejection to be Reviewed on Appeal

The following ground(s) of rejection are applicable to the appealed claims.
Rejection under 35 U.S.C. 101 for claims 1-11, 17-19.
Rejection under 35 U.S.C. 103 for claims 1, 3-11, 17-19 under Assmann (US 2016/0310259) and further in view of Jayanti (US 2016/0257033).
Rejection under 35 U.S.C. 103 for claim 2 under Assmann (US 2016/0310259) and further in view of Jayanti (US 2016/0257033) and Brennan (US 2017/0285619).

(3) Response to Argument

Argument #1: Appellant argues that the recited method steps regarding independent claim 1 and its dependents are not performed in the mind.  Appeal Brief 12/8/2020 pp. 2-4.

This is not found persuasive because the generic language of the computer-based model and the “modifying” step is not so specific that it could not be considered part of the mental process.  Furthermore, the recited method step regarding the model while it could require a specialized computer/hardware with programming therein if the algorithm were 
Such hardware and programming is required under 35 U.S.C. 101 under the particular transformation test.  See MPEP 2106.05(b) and MPEP 2106.05(c).  In summary, the claimed subject matter is a method which can be performed in the mind and not necessarily require a computer or special hardware to perform.  
Therefore, a particular transformation is required under 35 U.S.C. 101 to overcome a rejection under that statute.
No such particular machine is disclosed, no particular transformation occurs in the recited method steps the apparatus must be capable of.  Therefore, the method of using the machine can be nothing but a generic method using a generic apparatus.  The data is generic control data.  
There is no indication in the claim what the model is, and it could be very simple; note that one must consider the full breath of the claim and any embodiment that falls within the scope of the claim that is not eligible makes the entire claim ineligible.  
Unlike the cited case law (See Diamond v. Diehr cited on pp. 4 of the Appeal Brief) no equations in particular are cited as being solved by the controller/apparatus.  In Example 45 of the October 2019 Update to the Patent Eligibility Guidelines (PEG), there was an equation claimed as cited in the method.  The equation assisted in making that method patent eligible.
There is not a particular target structure achieved in the recited method.  There is not a particular input structure shape claimed or constrained by words or mathematics. However, the problem Applicant is trying to solve certainly would have such equations, mathematics and a 
No materials or fluids for which there is a minimized interference shape pattern for additive manufacturing are established in the specification as contemplative or example solutions to the problem Applicant was trying to solve, leaving Examiner suspect to the fact that Applicant has solved anything with the apparatus or the functional method it is intended to practice, let alone the method steps being a particular apparatus performing a particular transformation.  

Argument #2:  Appellant argues that the U.S. Supreme Court held claims to be patent-eligible despite being directed to a judicial exception of a mathematical equation and that since, similarly, Applicant’s invention is related to an equation applied to a physical transformation that it is also patent-eligible subject matter.  Pp. 4.

This is not found persuasive because the equation, or potentially equations, of the instant application are unclaimed and known to be an unsolved problem in physics, fluid dynamics and engineering theory.  That Applicant has devised a means by which to routinely solve and apply such abstract ideas is suspect due to the nature of the invention and the level of one of ordinary skill in the art. See Millennium Prize Problems regarding the Navier-Stokes Equations in the cited Millennium Prize NPL (https://www.claymath.org/sites/default/files/navierstokes.pdf ) of record in the instant application.

Argument #3: Appellant argues that the identifying, determining, designing and deriving steps as claimed in each of the independent claims 1, 17 and 19 create a physical object, a novel process of creating a physical object and that by Examiner’s logic no method claim would pass muster.  Furthermore, that it is a practical application.

This is not found persuasive because the claimed steps require a particular machine but no particular machine is disclosed in Appellant’s specification.  The claimed “identifying, determining, designing and deriving steps” (see claim 1, ll. 6-7, 8-11, and 9-17 respectively) are all mental processes that can be performed in the human mind and applicant is merely claiming that concept performed on a generic computer in a computer environment (MPEP 2106.04(a)(2) subsection III C) and Applicant failed to claim “significantly more” than the judicial exception.

Argument #4: Applicant argues that additive manufacturing is the exact type of practical application cited/references in case laws and PTO guidance.  Pp. 5.

This is not found persuasive because it is a mere allegation of similarity without facts, reasoning or evidence of a listing of relevant case laws and PTO guidance.  
Simply reciting the field of endeavor does not make a mental process patentable.  The claim must have significantly more than the mental process.  Examiner struggles to find such structure or features that are not mental processes, let alone significantly more than mental processes.
Applicant has no examples of patent eligible subject matter of methods of particular machines (hardware, controllers, …) performing particular transformations (programming, solving mathematical relations) without equations cited in the claims or in the field of additive 
Applicant has not claimed or disclosed any equations which are argued to have made use of specialized hardware as being capable of solving nor has indicated any specialized algorithms in its recited method steps.

Argument #5: Appellant argues that the claimed subject matter is not well, understood routine or conventional. Pp. 6.

This is not found persuasive because the use of additive manufacturing generically is well, understood routine and conventional.  That is what Examiner was referring to and not the method steps which Applicant cannot have performed for complex method steps because no 

Argument #6: Appellant argues that the Final OA dated 6/9/2020 does not include case law citations to well understood, routine and conventional activities. Pp. 6.

This is not found persuasive because the evidence of well understood, routine and conventional activities before the effective filing date are evidenced in the references cited in the prior art rejections.  

Argument #7: Appellant argues that the Courts have never held a process carried out by an additive manufacturing machine as not patent-eligible simply because an additive manufacturing machine is a general purpose computer.  Pp. 6.

This is not found persuasive because there is no structure in the recited method except a generic additive manufacturing method.  Therefore, the claimed process hardly requires an additive manufacturing apparatus to be considered an additive manufacturing process.  
The method is not directed to an apparatus as having nozzles, lasers, powder beds, process chambers, or other structures that one would expect for an additive manufacturing apparatus depending on the specific type of additive manufacturing apparatus deployed.  
The courts have held that a mental process + a generic computer does not make the process patentable, see MPEP 2106.04 (a)(2) III C.  Appellant does not even limit the computer which allegedly solves a specific, unsolved problem in physics/engineering, to a particular type of additive manufacturing, a type of fluid which is flowing through the article manufactured, or a particular material set for objects manufactured.  Claim 1 is directed to an apparatus for 
The claimed apparatus fails under the Apply It test, in that it appears to be directed at capitalizing on the judicial exception rather than an improvement in the apparatus or method/functional language recited.  See MPEP 2106.05(f).  
Similar to the problems of the recited MPEP section, the claim recites only the idea of a solution or outcome and details to recite the details of how a solution to a problem is accomplished.  Such claim language is equivalent to the words “Apply it.”  See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.
This section also indicates that adding a general purpose computer or computer components to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more.
See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 

Argument #8: Appellant argues that the claims recite a problem in additive manufacturing and how to solve it.  Pp. 5.

This is not found persuasive because the problem Applicant must be referring to regarding fluid flow around solid objects is a construction of the Navier-Stokes equations.  
Such equations govern how fluids flow around arbitrarily shapes objects as a function of fluid properties, shape properties, pressure gradients and many factors.  There are simplified systems which have known solutions (Bernoulli’s equation is a subset solution of Navier-Stokes equations for example), however no generic solution, existence or uniqueness, to such relationships as an analytical function exist for all fluids in all shapes, pressure gradients, and so on.
Nor is a proposed solution to such a Millennium Prize problem been shown for a single case in Applicant’s specification or captured in the claimed subject matter.  There is no indication of an initial shape and which final shape are crafted by Appellant’s computer for a given fluid, how the final shape changes for different fluids or initial objects, and other requisite solutions to such problems in the recited method steps or in Applicant’s specification.  Examiner recommends, if Applicant has actually solved the Millennium Prize Problem, Appellant to file a Continuation-in-Part Application with such information included to expedite prosecution, which has the potential to overcome both the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 103.

Argument #9: Appellant argues that Assmann and Jayanti, alone or in combination, fail to disclose and would not have rendered obvious “identifying surface data corresponding to at least one surface of the object, the at least one surface being designed to be … in contact with the fluid medium in use of the object,” as required by independent claims 1, 17, and 19. Pp. 6-7.

This is not found persuasive because, as cited in the Final Rejection dated 6/9/2020, Assmann discloses a method of creating an object which includes data manipulation steps.  See Final OA pp. 9-11.  Such data manipulation steps include the surface of the object manufactured the stent graft.  See Final OA, Id.  The Assmann reference recognizes that the digital model can comprise the structure and material properties of the stent graft, including the surface of the stent graft.  See [0061] as was cited in the Final Rejection on pp. 10.
The stent graft is interpreted to have a surface and it is, in fact, designed to be in contact with a fluid medium in use of the object.  In this circumstance, the fluid medium is blood, once implanted in a patient.  See blood of [0003], [0038-0039].  That the fluid flow dissolves a certain portion of the raft/deposited object or that a certain part of the deposited object is a raft/sacrificial support is unclaimed in the recited method steps and not required by the cited prior art.  Furthermore, Examiners note that not all fluids will solubilize all sacrificial supports/rafts.  Not a single proposed pairing of sacrificial supports and fluids is contained in Applicant’s specification such that if Applicant were to claim such steps now, it would likely cause there to be issues under 35 U.S.C. 112(a) written description and enablement/scope of enablement.

Argument #10:  Appellant argues that Examiner is confused, or has not understood that the support structure in the claims is something separate and apart from the object surface.  It is a construct, that when removed, leaves a residual problem on the object surface.

This is not found persuasive because the rejection is based on a combination of references and Applicant cannot argue against references individually in support for a conclusion of unobviousness.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Assmann states that the stent is intended to support or replace a piece of vascular segment.  [0008], [0038], & [0040].  
Jayanti is utilized to discuss the disclosure of a sacrificial support/raft which was known in the art before the effective filing date.
Both the object and the sacrificial support are created by the method and are both the deposited object which encounters fluid flow.  Whichever object applicant is referring to, it can be the raft/sacrificial support object and/or the manufactured/desired object, both are made by the same method steps which are not recited in the claimed subject matter (See claim 1 and its dependents, for example).  
If there are separate method steps or structures for depositing the final, desired object (based upon the modified three-dimensional computer-based model, see claim 1, ll. 12-13) versus the initial three-dimensional computer-based model of the object (see claim 1, ll. 5), versus the sacrificial support/raft (see claim 1, ll. 9, support structure/support structure data), they are not captured by the current claim language.
If, on the other hand, Applicant means that the object manufactured and the surface is of the sacrificial support of the object, a structure printed to offer support during additive manufacturing and then removed from the desired, final object, then Examiner points Appellant 
Jayanti renders obvious a sacrificial support structure as claimed intended to be in the flow path of a fluid and removed during use of the object.  See cited portions of Jayanti as well as the advantages of such methods cited [0038] of Jayanti.
Further, Jayanti discloses that the permeability is the connectedness of air voids within a 3D part which allows for fluid flow along different directions in all three axes ([0018]).  See throughout the reference where the permeability is disclosed in a method ([0037]).
It is the combination of references which would have arrived one of ordinary skill in the art at the claimed method and not either reference taken on its own.

Argument # 11: Appellant argues that the references fail to disclose and would not have rendered obvious “determining the flow path of the fluid medium over the at least one surface in the computer based model,” as required by independent claims 1 and 19 and as similarly recited in independent claim 17.  Examiner contends that [0041] of Assmann discloses that [0041] discloses the above feature.  Appellant argues that a flow path is not specifically determined in the cited references.

This is not found persuasive because the broadest reasonable interpretation of determining is causing something to occur or to be done in a particular way; serving to decide something.  Exposing the patient and stent to blood would determine the fluid flow path over the 
Simulation of blood through the object to be manufactured was of principal interest in the cited Assmann reference and the cited combination.  
Blood flows through the blood vessels in conjunction through the stent and is taken as being approximately parallel to the walls of the blood vessel center passage, where the maximum velocity of blood is reached, as understood by one of ordinary skill in the art.  See hemodynamics of [0039] of Assmann, which defines hemodynamics as the description of the flow or movement in a vascular system and/or in a vascular segment.  
When the hemodynamic parameter of the blood does not define the flow path, which is inter-related to the velocity and pressure gradients by the Navier-Stokes equations, specifically for a given shape of blood vessel, then it is not clear to Examiner what properties would or do correspond/map/determine such flow paths without further search and consideration and Appellant’s application may be flawed in ways that Examiner does not yet even understand.
This is not found persuasive, further, because a specific type of flow path is not claimed.  Any flow path can read on the claimed flow path in the method.  Parallel to the walls at a certain point in the deposited object/structure or perpendicular.  Appellant appears to mean that the 

Argument # 11:  Appellant argues that the present invention does not refer to arbitrary flow parameters, but to the flow path – meaning velocity and direction of the fluid near the surface.  Pp. 7.

This is not found persuasive because a flow path is a so-called “stream-line” of fluid through a particular region of space.  
While it is true that the velocity and direction of fluid flow along a stream line or flow path can vary, these two things are not one and the same.  One is related and fixed by the other in a way that is fixed by the Navier-Stokes equations but not synonymous with the argued difference between a flow parameter and the flow path.  Fixing the fluid properties, the shape printed for the sacrificial support and desired object, and the applied pressure gradient fixes the flow paths and directions of the fluid flow.

Argument #13:  Appellant argues that Jayanti fails to disclose the above features.  Pp. 7.

This is not found persuasive because, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The cited grounds of rejection is a rejection under 35 U.S.C. 103 combining the two references (Assman & Jayanti) for the independent claim 1.  Therefore, arguing that a method 

Argument #14:  Appellant argues (pp. 8) that Assmann and Jayanti fails to disclose and would not have rendered obvious “the object further including support structure formed in manufacturing, the support structure physically contacting the at least one surface in supporting the object during the build process,” as required by the independent claims.  Applicant alleges that neither reference discloses any support structure for the object produced by additive manufacturing.  Appellant argues that the stent graft that has been produced by additive manufacture is able to support a patient’s vascular segment, this is not the same as a support structure physically contacting the at least one surface in supporting the object during the build process.

This is not found persuasive because the concept of a support structure to support the object manufactured in additive manufacturing, a so-called sacrificial support, was added from the Jayanti reference.  See Final Rejection pp. 11-12.
The sacrificial support is the support structure.  Jayanti [0004]-[0006] and throughout.  In the recited combination, the support structure would be added to contact the at least one surface of the object as it is intended to support the object during manufacture.
Furthermore, while Examiner recognizes what Applicant means in the recited method, there is another interpretation within the broadest reasonable interpretation standard.  That is that the sacrificial support is carried away by blood in use of the stent when it is implanted in the person.  The stent is the object manufactured in Assman and the blood is the fluid of interest in the cited reference.  The sacrificial support is from the Jayanti reference.  The purpose of the rejection under 35 U.S.C. 103 was that the combination of the two references renders obvious an apparatus which is capable of the recited method steps/functional language.  


Argument # 15: Appellant argues that the alleged support structure of Assmann is not provided for supporting the object during the build process.

This is not found persuasive because this is specifically what the Final OA indicates why the secondary Jayanti reference was introduced.  It renders obvious the concept of a sacrificial support during the build process. Jayanti [0005], [0007].

Argument #15: Appellant argues that Assmann and Jayanti fail to disclose and would not have rendered obvious “designing the support structure in contact with the at least one surface to minimize any interference with the fluid medium by way of a remaining support structure left in place after manufacture or a residual structural artifact that remains on the at least one surface after removal of the support structure such that the contact region extends predominantly in parallel to the flow path adjacent the at least one surface,” as required by the independent claims.  Pp. 7-8.

This is not found persuasive because under the claim interpretation that there is no interference between the claimed fluid and structural surface, it is an optional contingent limitation. See MPEP 2117 regarding Markush structures in claim limitations.  

In the event that the support structure is insoluble in the fluid material, while its relative solubility as compared to the object manufactured remains unclaimed, and as is the case under certain support structure materials and solvent/fluid pairings, whatever structure is deposited during additive manufacturing will be considered the remaining support structure, as no support structure is dissolved via interaction with the fluid.  That would make the limitation a contingent limitation with limited patentable weight.
Moreover, the fluid flow rate, and time after initiating fluid flow, parameters one of ordinary skill in the art would recognize as determining the amount of time until the creation of a remaining support structure with a certain fraction of support structure dissolved, remain unclaimed and unrecognized in Applicant’s own specification as variables for consideration.

Argument #16: Appellant argues that the cited para. of Jayanti merely discloses that in 3D printing support structures are used which can have overhangs and cavities. Pp. 8.

[AltContent: textbox (Center of mass of heart-shaped object with overhang would cause motion of object/rolling during printing, making it difficult to complete the article/object without sacrificial support.)]This is not found persuasive because Examiner has taken it that overhangs and cavities are the types of structures within the solution to Appellant’s problem which Appellant does not 
[AltContent: textbox (This type of overhang would be very difficult to print without placement of a support structure.
Heart object would roll during printing as it is printed from bottom up.)][AltContent: ][AltContent: arrow][AltContent: arrow]



Without overhangs or cavities, there is not space for a sacrificial support or a need for one.  For example, in printing a solid cube on a flat surface, the object would not need a sacrificial support because it is unlikely to tip or move during the printing process.  Certainly there would be limited benefit in cost or time savings to printing a cubic object with a raft/support structure as understood by one of ordinary skill in the art before the effective filing date.
Furthermore, that the recited method explicitly excludes overhangs and cavities is not claimed.   That there is a support structure, implies that there is a cavity or an overhang for the object manufactured to be printed.

Argument #17: Appellant argues that the wetting surface area of Jayanti has nothing to do with the feature “designing the support structure in contact with the at least one surface to minimize any interference with the fluid medium by way of a remaining support structure left in place after manufacture or a residual structural artifact that remains on the at least one structure after removal of the support structure such that a contact region extends predominantly in a dimension in parallel to the flow path adjacent the at least one surface.”  In particular, Jayanti is silent about any relationship between a “wetting surface” and a design of a support structure supporting the wetting surface during its manufacture.

This is not found persuasive because of the patentable weight accorded as detailed in the responses above regarding the either of the two limitations and contingency of the claimed subject matter.  
The wetting surface of Jayanti is indicative that the support structure is designed to be in contact with a fluid and that it is an art-recognized variable by one of ordinary skill in the art before the effective filing date.  See Jayanti [0022].  Jayanti defines the amount of area within the 3D part and the sacrificial support that can be exposed to fluid per unit volume of the object manufactured.  When the solvent is selected such that none of the support structure is deposited that is determining that none or a negligible amount of the support structure will be dissolved by the solvent, which reads on the broadest reasonable interpretation of a designing step.  Designing is simply to act in a calculating way.  That the input of that process is the support structure and object with fluid flow and the output of that process is that only the object remains is not captured or accorded patentable weight in an apparatus claim.  Furthermore, that the input of a process is support structure and object with fluid flow and the object and support structure remains is a type of designing of the support structure in contact with the at least one surface to minimize any interference…  The removal step may only remove a negligible amount.
Furthermore, there will be some shapes for which the shape data has a minimized interference pattern without the dissolution of the sacrificial support or with it.  For Example, an object which is shapes as a pipe, an annular channel, or a half-pipe, might require a raft/supporting structure during printing, however, would necessarily have a contact region that extends predominantly in a dimension in parallel to the flow path adjacent to the at least one surface of the object.  

Examiner has not interpreted that the object is manufactured once, a flow path is determined by the apparatus, then the object is manufactured a second time with modified surface data and sacrificial support data. Though this interpretation is also consistent with the broadest reasonable interpretation of the claimed subject matter, there are other interpretations, such as the position taken by Examiners during prosecution: that the object is printed once, and that the apparatus simulates the travelling of the fluid over the object and sacrificial support in an unsteady-state until a steady-state is reached as a determination of the flow path of the fluid medium, then deposition of the object and sacrificial support occurs.  That after deposition of the object and sacrificial support is completed, at which point the sacrificial support is entirely dissolved is a contingent limitation accorded limited patentable weight in an apparatus claim. For many pairings of solvent, sacrificial support material and object material, which remains unclaimed, the sacrificial support is not capable of solubilizing/dissolving the sacrificial support.  

Argument #18: Appellant argues that none of the cited prior art documents aims at minimizing (reducing) an interference of a support structure with a fluid medium, where the support structure contacts a surface of an object interfering with the flow path of the fluid medium. Pp. 9.

This is not found persuasive because Jayanti explicitly recognizes a predictable trend in wetting surface area and dissolution of the support structure in a fluid medium.  Id.

Argument #19: Appellant argues that the shape/orientation of the support structures in the flow path of a fluid medium is relevant even if the support structures are removed and that the cited prior art is completely silent on this concept.  Appellant is left asking how the inventive method could be obvious in the face of prior art which does not even consider the problem at hand, nor reveal anything which would be of the least use to a person trying to solve that problem.  Pp. 9-10.

This is not found persuasive because of the cited portions of Assmann and Jayanti as well as [0008].  The cited portions of Assman and Jayanti render obvious data manipulation steps in a human mind or a simple method step practiced in an additive manufacturing controller with the same specificity as Appellant’s claims.
Furthermore, it is a mere allegation of an inventive concept or method and patentability rather than facts, reasoning or evidence in support of Applicant’s position.  That is because there are not facts, reasoning or evidence in Applicant’s specification for having solved a Millennium Prize problem routinely for arbitrary fluids and arbitrary shapes of arbitrarily manufactured object materials.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
Conferees:

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747     

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.